Citation Nr: 0611919	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  02-00 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of a right femur fracture with shortening if the 
leg, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to 
January 1999.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2001 decision by the RO in Houston, 
Texas that denied an increase in a 20 percent rating for 
residuals of a right femur fracture with shortening of the 
leg.  In November 2003, the Board remanded the case to the RO 
for further procedural development.  A personal hearing was 
held before the undersigned Acting Veterans Law Judge in 
January 2005.  In June 2005, the Board remanded the case to 
the RO for further evidentiary development.  The case was 
subsequently returned to the Board.

During the course of the appeal, in a July 2002 rating 
decision, the RO granted service connection for a right knee 
disability as secondary to the service-connected residuals of 
a right femur fracture.  The veteran did not appeal this 
determination, and thus this issue is not in appellate status 
and will not be addressed by the Board.  38 U.S.C.A. § 7105 
(West 2002).  The veteran is advised that he may file a claim 
for an increased rating for his service-connected right knee 
disability if he feels that disability is more disabling than 
currently evaluated.


FINDINGS OF FACT

1.  The veteran has a separately service-connected right knee 
disability.

2.  The veteran's residuals of a right femur fracture are 
currently productive of no more than moderate hip disability 
with leg shortening less than 21/2 inches.  

CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of a right femur fracture have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5251, 5252, 5253, 5255 (2005).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. Apr. 5, 2006); see also Pelegrini, 18 Vet. App. at 121.

In this case, in letters dated in June 2004 and June 2005, 
the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim 
for an increased rating, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession that pertains to the claim.  

In addition, the veteran was provided with a copy of the 
appealed rating decision, as well as an October 2001 
Statement of the Case (SOC), and Supplemental Statements of 
the Case (SSOCs) dated in February 2002, October 2002, 
September 2004 and January 2006.  These documents provided 
him with notice of the law and governing regulations, as well 
as the reasons for the determinations made regarding his 
claim.  By way of these documents, he also was specifically 
informed of the cumulative evidence already having been 
previously provided to VA or obtained by VA on the veteran's 
behalf.  Therefore, the Board finds that the veteran was 
notified and aware of the evidence needed to substantiate 
this claim, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, and VA outpatient 
treatment reports and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Mayfield, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for an 
increased rating, any question as to an appropriate effective 
date to be assigned is rendered moot.  Any error in the 
sequence of events or content of the notice is not shown to 
have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; Mayfield, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which consists of:  his contentions, including 
those raised at a January 2005 VA hearing; service medical 
records; VA medical records and examination reports; and 
private medical records.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service medical records reflect that in October 1984, the 
veteran sustained a comminuted fracture of the proximal 
femoral shaft; he was diagnosed with a right subtrochanteric 
femur fracture.  He underwent fixation of the femur, and the 
hardware was later removed in February 1986.  An orthopedic 
consultation apparently conducted in April 1994 reflects that 
the veteran's right leg was approximately one centimeter 
shorter than the left.  The examiner also diagnosed 
heterotopic ossification of the right hip based on X-ray 
findings.

The veteran contends that his service-connected residuals of 
a right femur fracture are more disabling than currently 
evaluated.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
Part 4 (2005).  Separate diagnostic codes identify the 
various disabilities.

The RO has rated the veteran's service-connected residuals of 
a right femur fracture under Diagnostic Code 5255, pertaining 
to impairment of the femur.  Under this code, malunion of the 
femur is rated 10 percent when there is slight knee or hip 
disability, 20 percent when there is moderate knee or hip 
disability, and 30 percent when there is marked knee or hip 
disability.  Fracture of the surgical neck of the femur, with 
false joint or fracture of the shaft or anatomical neck of 
the femur with nonunion, without loose motion, weightbearing 
preserved with aid of brace warrants a 60 percent evaluation.  
Fracture of the shaft or anatomical neck of the femur with 
nonunion, with loose motion (spiral or oblique fracture) 
warrants an 80 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5255 (2005).  

Shortening of the bones of the lower extremity from 2 to 21/2 
inches is rated 20 percent disabling.  To warrant a 30 
percent rating the shortening of the lower extremity must be 
between 21/2 to 3 inches.  However, ratings under this code are 
not to be combined with other ratings for fracture or faulty 
union in the same extremity.  38 C.F.R. § 4.71a, Diagnostic 
Code 5275 (2005), including Note.  

Limitation of flexion of the thigh to 30 degrees is assigned 
a 20 percent disability rating.  To warrant a 30 percent 
rating, flexion must be limited to 20 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5252 (2005).  Normal flexion of the 
hip is to 125 degrees and that normal abduction of the hip is 
to 45 degrees.  38 C.F.R. § 4.71a, Plate II (2005).  

At an April 2001 VA examination, the veteran complained of 
pain through the lateral aspect of his proximal thigh.  On 
examination, he walked with a normal gait, and had a level 
pelvis.  Toe and heel walking were within normal limits.  An 
examination of the right leg showed good range of motion.  
The diagnostic impression was status post left proximal femur 
fracture with intramedullary rodding, moderately symptomatic, 
two-centimeter leg length discrepancy, mechanical low back 
pain, and patellofemoral syndrome, right, moderately 
symptomatic.

A private medical record from J. K. Dozier, Jr., MD dated in 
October 2001 reflects that he examined the veteran after a 
work-related right knee injury.  He noted that the veteran 
walked with a very slight limp, favoring the right leg.  The 
diagnoses were status post fractured femur, right, with one-
inch leg length discrepancy, and osteoarthritis of the right 
knee, with a probable osteochondral defect about the lateral 
femoral condyle.

At a February 2002 VA examination primarily performed to 
evaluate the veteran's right knee disability, the examiner 
noted that the veteran walked with an antalgic gait.  The 
pertinent diagnoses were status post right proximal femur 
fracture with intramedullary rodding, moderately symptomatic, 
and a two-centimeter leg length discrepancy.

At a November 2005 VA examination, the examiner noted that 
the claims file had been reviewed.  The veteran complained of 
right hip pain, stiffness, giving way, locking, weakness, and 
lack of endurance to the hip.  He occasionally took 
ibuprofen, which was somewhat helpful.  He said his pain was 
worse in the morning and during winter months.  He did not 
use a cane, crutch, or brace.  He denied dislocation, 
subluxation, and flare-ups.  He said he was unable to bend 
down, lift things, or squat.  He did not complain of thigh 
pain.  

On examination, the veteran walked with a slightly antalgic 
gait, and his foot was externally rotated with walking.  For 
the right thigh, there was no evidence of angulation, false 
motion, heat, tenderness, weakness or redness.  The right 
lateral heel of the veteran's shoe was more worn than on the 
left.  Right hip range of motion was as follows:  flexion 
from 0 to 100 degrees, extension from 0 to 20 degrees, 
external rotation from 0 to 40 degrees, internal rotation 0 
degrees, adduction from 0 to 20 degrees, and abduction from 0 
to 40 degrees.  There was pain at the terminal portions of 
range of motion, but there was no fatigue, weakness, lack of 
endurance or additional loss of range of motion with 
repetitive use.  There was popping on active flexion to the 
groin area, and no effusion or instability.  There was mild 
weakness in abduction and in adduction strength testing.  
There was diffuse tenderness about the right lateral hip, and 
slight guarding of movement.  The examiner indicated that the 
left leg was 1.5 centimeters longer than the right.  An X-ray 
study of the right hip showed a healed proximal femoral shaft 
fracture unchanged since a prior study.  There was mild 
heterotopic bone formation in the superolateral joint space, 
and mild narrowing of the superior joint space.  The 
diagnostic impression was degenerative changes of the 
superior pubis.  The clinical examiner diagnosed mild to 
moderate degenerative joint disease of the right hip, and a 
healed right femur fracture.  There was no ankylosis.  

By a statement dated in March 2006, the veteran said his 
service-connected disabilities only permitted him limited 
standing and walking.  He said his knees and hip were so 
painful he could barely go up or down stairs.  He said he 
wore a knee brace on a daily basis, and had constant pain 
unless he was sitting.

The Board notes that the veteran also has a separately 
service-connected right knee disability, rated 10 percent 
disabling under Diagnostic Codes 5003 and 5257.  As noted 
above, the disability rating for the service-connected right 
knee disability is not currently on appeal, and will not be 
addressed by the Board.  The Board finds that rating the 
veteran's separately service-connected right knee disability 
under Diagnostic Code 5255 as well as under Diagnostic Codes 
5003 and 5257 would violate the rule of 38 C.F.R. § 4.14 
against "pyramiding" ratings.  The pyramiding rule 
essentially prohibits duplicate ratings for the same 
functional impairment by using different diagnostic codes.  
Hence, symptoms of the right knee disability will not be 
considered when evaluating the service-connected residuals of 
a right femur fracture.  

Based on the evidence of record, the Board finds that the 
overall impairment associated with the veteran's residuals of 
a right femur fracture with shortening of the right leg is 
consistent with the criteria for malunion of the femur with 
moderate right hip disability, and such supports a rating of 
20 percent under Code 5255.  The medical evidence shows that 
the residuals of a right femur fracture are manifested 
primarily by a shortened right leg, mild limitation of motion 
of the right hip (see Diagnostic Codes 5251-5253), and pain 
that produces moderate functional impairment.  There is no 
evidence of right hip ankylosis.  The limitation of motion is 
not of such significance to warrant the assignment of a 
higher evaluation under Diagnostic Code 5252, even with 
consideration of 38 C.F.R. §§ 4.40, 4.45, 4.59 (2005); and 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Specifically, the 
November 2005 VA examiner stated that there was no fatigue, 
weakness, lack of endurance or additional loss of range of 
motion with repetitive use.  Moreover, clinical evaluation 
revealed flexion of the thigh to 100 degrees.  Hence, the 
current 20 percent rating clearly recognizes the veteran's 
painful motion.  Finally, the Board notes that the shortening 
associated with the veteran's right leg does not meet the 
levels required to warrant a 30 percent rating under 
Diagnostic Code 5275, and a separate rating may not be 
assigned.  

The preponderance of the evidence is against the veteran's 
claim for an increased rating for residuals of a right femur 
fracture with shortening of the right leg.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

ORDER

An increased rating for residuals of a right femur fracture 
with shortening of the right leg is denied.



____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


